Case 2:18-cv-00408-SPC-MRM Document 136 Filed 11/17/20 Page 1 of 2 PageID 2083




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 COLLIER HMA PHYSICIAN
 MANAGEMENT, LLC and
 NAPLES HMA, LLC, a Florida
 limited liability company

             Plaintiffs,

 v.                                               Case No.: 2:18-cv-408-FtM-38MRM

 NCH HEALTHCARE SYSTEM, INC.,
 NAPLES COMMUNITY HOSPITAL,
 INC. and NCHMD, INC.,

               Defendants.
                                           /

                                         ORDER1

        This matter comes before the Court after today’s in-person status

 conference with the parties. At the conference, the parties advised the Court

 about the status of outstanding discovery compelled per the Order dated

 August 13, 2020 (Doc. 115) and need for more depositions and expert reports.

        For the reasons stated on the record, the Court directed Plaintiffs to

 produce the raw data responsive to the August 13 Order within seven days. It

 reopened limited discovery for certain Rule 30(b)(6) depositions and expert



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:18-cv-00408-SPC-MRM Document 136 Filed 11/17/20 Page 2 of 2 PageID 2084




 reports and rebuttal reports. It also denied Plaintiffs’ request to bifurcate this

 case as to liability and damages. Finally, the Court said it would set another

 in-person status conference after the holidays. This Order memorializes the

 Court’s rulings.

       Accordingly, it is

       ORDERED:

       (1) Plaintiffs are DIRECTED to produce the raw data responsive to the

          compelled discovery (see Doc. 115) and discussed at today’s status

          conference to Defendants on or before November 24, 2020.

       (2) The parties are DIRECTED to jointly file proposed deadlines to

          govern the remainder of this case on or before December 30, 2020.

       (3) Plaintiffs’ oral request to bifurcate the issues of liability and damages

          is DENIED.

       (4) An IN-PERSON status conference is set before the undersigned on

          January 7, 2021, at 9:30 a.m. in Courtroom 5D.

       (5) This case remains stayed and administratively closed except for

          Plaintiffs’ compelled document production referenced herein.

       DONE and ORDERED in Fort Myers, Florida on November 17, 2020.




 Copies: All Parties of Record




                                         2
